Citation Nr: 0008409	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  96-00 106 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
a back condition is well grounded.

2.  Whether a claim of entitlement to service connection for 
hearing loss is well grounded.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


FINDING OF FACT

The veteran has advanced plausible claims of entitlement to 
service connection for hearing loss and a back condition as 
the evidence shows that the veteran currently has a back 
disability and hearing loss disability and he has provided 
credible testimony that those disabilities were incurred 
during combat with the enemy.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a back condition is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for hearing loss is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a back injury or hearing loss 
during service; (2) whether he currently has a back injury or 
hearing loss; and if so, (3) whether any current back 
disability or hearing loss is etiologically related to any 
inservice back injury or exposure to acoustic trauma, or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board notes that the veteran claims that he incurred his 
back condition as a result of a fall which occurred when he 
was wounded in the leg in combat with the enemy in Korea.  
The Board also notes that the veteran claims that his hearing 
loss is the result of exposure to acoustic trauma incurred 
while in combat with the enemy.

The Board also notes that June 1997 VA examination reports 
contain diagnoses of a back condition and of hearing loss.

ay or other evidence of such service incurrence 
or aggravation of such injury or disease, if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991).

The Board also notes in this case that some of the veteran's 
service medical records were destroyed by a fire at the 
Military Personnel Records Center in St. Louis, Missouri, in 
July 1973.  Where, as here, a veteran's service medical 
records are destroyed while in the custody of the government, 
and the veteran has alleged inservice combat incurrence of a 
disability and the continuous subsequent presence of that 
disability, the United States Court of Appeals for Veterans 
Claims has held the veteran meets the initial burden of proof 
to render the claims well grounded.  Moore v. Derwinski, 1 
Vet. App. 401 (1991).  The Board also notes that VA's duty to 
assist is heightened where, as here, the veteran's service 
medical records have been destroyed while in the custody of 
the government.  Cuevas v. Principi, 3 Vet. App. 542 (1991).

Accordingly, the Board finds that the veteran's claims of 
entitlement to service connection for a back disability and 
entitlement to service connection for hearing loss are well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims and that VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the veteran was previously provided an 
examination of his hearing loss and his back condition.  The 
hearing loss examiner did not provide any opinion as to 
whether any current hearing loss was etiologically related to 
the veteran's service.  The back examiner provided an opinion 
which was based in part on the absence of findings of any 
back disability in service.  However, the Board notes that 
the veteran's back injury in service and exposure to acoustic 
trauma may be presumed based upon their occurrence during 
combat with the enemy.  That presumption was not considered 
in the previous medical examinations.  Therefore, the Board 
feels that a VA examination would be useful in determining 
whether the veteran's hearing loss or back condition may have 
been incurred in service and so that the examiners may 
properly consider the appropriate presumptions.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA spine examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner.  Specifically the examiner 
should provide the following information:

a)  The examiner should provide a 
diagnosis of all back pathology 
currently shown.

b)  The examiner should be 
instructed to presume that the 
veteran suffered a back injury in 
service when he was wounded in 
combat in the leg and fell backwards 
onto the radio strapped to his back.  
Presuming that the veteran did 
suffer a back injury in service, the 
examiner should state whether it is 
as likely as not that any current 
back disability is related to the 
inservice back injury.  In providing 
an opinion as to the likelihood of 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

2.  The RO should schedule the veteran 
for a VA audiology examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  Specifically 
the examiner should provide the following 
information:

a)  The examiner should perform the 
appropriate audiological testing.

b)  The examiner should be 
instructed to presume that the 
veteran was exposed to acoustic 
trauma in service while engaging in 
combat with the enemy in Korea.  
Based upon that presumption, the 
examiner should provide an opinion 
as to whether it is as likely as not 
that any current hearing loss is the 
result of acoustic trauma incurred 
in service.  In providing an opinion 
as to the likelihood of 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 8 -


